                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
                                              )   20 CR 111-10
      v.                                      )
                                              )   Honorable Virginia M. Kendall
EUGENE DELGIUDICE                             )

              GOVERNMENT’S SENTENCING MEMORANDUM

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully submits its

position paper as to the factors in sentencing. For the reasons set forth below, the

government respectfully requests that the Court impose a sentence of probation

which includes as one of its conditions a period of between 6 and 12 months of home

detention. Such a sentence which will be sufficient but not greater than necessary to

satisfy the principles set forth in the Sentencing Guidelines and in 18 U.S.C. §

3553(a).

I.    Background

      Defendant played an integral role in a multimillion dollar illegal gambling

business. Defendant’s primary role was that of a “runner” – at his son’s direction, he

would pick up and deliver large sums of cash, which represented gamblers’ winnings

and losses. As described in the plea agreement, the gambling business generated

millions of dollars in profits and operated for a number of years, and defendant played

a prominent role throughout.


                                          1
II.    Presentence Investigation Report

       The government has no objections or corrections to the Presentence

Investigation Report, and agrees with the offense level, criminal history, and advisory

Guidelines calculations contained within. The government agrees that the offense

level after accounting for acceptance of responsibility is 10 (PSR ¶ 36), and that the

defendant falls into criminal history category I (PSR ¶ 44). Accordingly, the advisory

guidelines range is 6-12 months of imprisonment, which can be satisfied by a term of

probation that substitutes home detention for imprisonment. PSR ¶ 85.

III.   The Factors Set Forth in 18 U.S.C. § 3553(a) Warrant a Guidelines
       Sentence of Probation and Home Detention

       A.    The Nature and Circumstances of the Offense

       Defendant’s crime is serious. Over a period of years, defendant participated in

and facilitated a massive online gambling operation. That operation utilized agents

and subagents to coordinate the wagers of approximately 1000 bettors, and generated

millions of dollars in proceeds on an annual basis. In order to evade detection by law

enforcement, the gambling operation used overseas coconspirators, encrypted

communications tools, and engaged in significant money laundering. Defendant’s role

was that of a runner, picking up and delivering proceeds that represented gambling

winnings and losses. Defendant was sometimes paid or “tipped” in cash for these

services.

       This was not a victimless crime. As the government noted in its Version of the

Offense, lives have been destroyed. Defendant, along with his co-defendants, preyed

                                          2
on vulnerable individuals, many of whom were hopelessly addicted to gambling. The

government has met with victims whose careers, marriages, family life, and lives

were jeopardized and harmed by their affiliation with the gambling enterprise.

      As just one example, the government interviewed a victim who described how

as he fell behind in paying his debts, the agent to whom he owed money threatened

to come to a wedding that the victim was attending. The victim was not aware of how

the agent even knew about the wedding, and interpreted the agent’s statements as a

threat to physically harm him. On another occasion, this same victim described how

he could not pay his gambling debts because his wife had fallen ill and was

hospitalized; as a result, he asked for additional time to pay his debts. In response,

the agent began sending the victim pictures of his ill wife’s social media feed, which

the victim understood to be a threat that the agent would disclose the victim’s

gambling habit to his wife if he did not promptly pay. Ultimately, this victim

embezzled money from his employer in order to feed his gambling habit, and has since

been federally charged in another district for his own crimes. Clearly, this victim’s

association with the illegal gambling business created not only significant problems

in his own life and for his own family, but has now resulted in his embezzling from

his employer, thereby negatively impacting additional victims. That is just one

gambler’s story, and there are undoubtedly many more like it. In reciting these facts,

the government does not suggest that defendant was personally involved in

pressuring individuals to gamble or to pay their losses. But, through his actions,


                                          3
defendant assisted the criminal venture in preying upon the gambling enterprise’s

many victims.

      B.     The History and Characteristics of the Defendant

      At the outset, the government would note that defendant has a prior guilty

disposition for a 1996 gambling offense, for which he was sentenced to court

supervision. PSR ¶ 43. In the government’s view, that is a significant aggravating

factor, as defendant’s prior contact with the criminal justice system for substantively

the same conduct involved in the instant offense did not adequately deter him.

      On the other hand, the government acknowledges that there are a number of

mitigating factors at play. The defendant’s age and physical condition suggest that

he is unlikely to recidivate. In particular, defendant’s physical ailments, detailed at

length in Presentence Investigation Report, also suggest that, in light of the COVID-

19 pandemic, a custodial sentence places defendant at a high risk of severe illness or

death should he contract the virus. The government would also note that it has rarely

seen the quantity and quality of character letters that have been submitted in

defendant’s support. Aside from his involvement in his son’s illegal gambling

business, defendant has lived a largely law-abiding life in which he has been a

productive and contributing member of society. The letters submitted in his support

also make it clear that defendant has made a positive impact on the lives of many

family members, friends, and others in the community. On balance, defendant’s

history and characteristics are a significant mitigating factor.


                                           4
      C.     The Seriousness of the Offense, and the Need to Promote Respect for the
             Law, Provide Just Punishment, Afford Adequate Deterrence, and
             Protect the Public

      Defendant’s conduct is serious, and must be sanctioned. In the government’s

view, however, a probationary sentence which includes a period of home detention is

sufficient but not greater than necessary. According to the Sentencing Guidelines, if

the applicable guideline range is in Zone B, as is the case here, probation is an

alternative to incarceration, so long as the conditions of probation “can be fashioned

so as to meet fully the statutory purposes of sentencing, including promoting respect

for the law, providing just punishment for the offense, achieving general deterrence,

and protecting the public from further crimes by the defendant.” U.S.S.G. §5B1.1

(Introductory Commentary). A custodial sentence would be unduly harsh in light of

defendant’s age and health, the uncertainties created by the COVID-19 pandemic,

the non-violent nature of the offense, and defendant’s various mitigating factors. A

period of home detention, however, should be included as a condition of defendant’s

probation, particularly in light of the size, scope, and duration of the gambling

conspiracy; defendant’s role in it; the repetitive nature of the offense, in that

defendant completed many acts in furtherance of the conspiracy over a period of

years; and defendant’s prior sentence of supervision for another gambling offense. In

balancing all of these factors, the government believes that an appropriate sentence

is between one and five years’ probation, subject to the conditions delineated below,

including a period of between 6 and 12 months’ home detention, and a fine of $4,000.


                                          5
V.    Conditions of Probation

      The government agrees with the conditions of probation proposed by the

Probation Department. In light of the history and characteristics of Defendant, his

offense conduct, and the purposes of sentencing as reflected in 18 U.S.C. §§ 3553 and

3563, the government respectfully requests that Defendant be required to comply

with the following conditions of probation.

      A.    Mandatory Conditions of Probation

      The government agrees with the Probation Department that the following

conditions should be imposed because they are mandated by Title 18, United States

Code, Section 3563(a), and by Sentencing Guidelines Section 5B1.3(a) 1:

      1.     Defendant shall not commit another federal, state, or local crime.

      3.     Defendant shall not unlawfully possess a controlled substance.

      7.     Defendant shall notify the court of any material change in his economic

             circumstances that might affect his ability to pay restitution, fines, or

             special assessments.

      9.     Defendant shall cooperate in the collection of a DNA sample if the

             collection of such a sample is required by law.

      10.    If a fine is imposed, defendant shall pay the fine or adhere to the court-

             established schedule.


1 The government agrees that mandatory condition #2, requiring the defendant to make
restitution, work in community service, or both, is not appropriate because extraordinary
conditions exist that would make such a condition plainly unreasonable, namely the
defendant’s health, and because the government is recommending that a fine be imposed.
                                           6
      B.     Discretionary Conditions of Probation

      The government agrees with the Probation Department that the following

discretionary conditions should be imposed as a part of any term of probation imposed

by the Court because these conditions support Defendant’s rehabilitation and help

reduce his risk of recidivism:

      6.     Defendant shall not knowingly meet or communicate with any person

             whom he knows to be engaged, or planning to be engaged, in criminal

             activity. Specifically, defendant shall     not     knowingly meet    or

             communicate with codefendants Matthew Knight, Justin Hines, Keith

             D. Benson, Todd Blanken, Nicholas Stella, Matthew Namoff, Casey

             Urlacher, and Vasilios Prassas.

      7.     Defendant shall refrain from excessive use of alcohol (defined as having

             a blood alcohol concentration greater than 0.08).

      8.     Defendant shall refrain from possessing a firearm, destructive device,

             or other dangerous weapon.

      The government agrees with the Probation Department that the following

discretionary conditions should be imposed as a part of any term of probation imposed

by the Court because these conditions help the Probation Department supervise

Defendant, which in turn encourages Defendant’s compliance with the law and deters

him from committing future crimes:

      14.    Defendant shall remain within the jurisdiction where the defendant is


                                          7
      being supervised, unless granted permission to leave by the court or a

      probation officer. The geographic area of the Northern District of Illinois

      currently consists of the Illinois counties of Cook, DuPage, Grundy,

      Kane, Kendall, Lake, LaSalle, Will, Boone, Carroll, DeKalb, Jo Daviess,

      Lee, McHenry, Ogle, Stephenson, Whiteside, and Winnebago.

15.   Defendant shall report to a probation officer as directed by the court or

      a probation officer.

16.   Defendant shall permit a probation officer to visit him at any reasonable

      time, including at home, or at any other reasonable location specified by

      a probation officer. In addition, Defendant shall permit confiscation of

      any contraband observed in plain view of the probation officer.

17.   Defendant shall notify a probation officer promptly, within 72 hours, of

      any change in residence, employer, or workplace and, absent

      constitutional or other legal privilege, answer inquiries by a probation

      officer. Defendant shall answer truthfully any inquiries by a probation

      officer, subject to any constitutional or other legal privilege.

18.   Defendant shall notify a probation officer within 72 hours, if arrested,

      charged with a crime, or questioned by a law enforcement officer.

19.   Defendant shall serve a period of home detention for a period of time

      designated by the Court (the government’s recommendation is between

      6 and 12 months). During this time, defendant is restricted to his


                                    8
              residence at all times except for employment; education; religious

              services; medical (personal and those of his spouse); substance abuse or

              mental health treatment; attorney visits; court appearances; court-

              ordered obligations; or other activities pre-approved by the probation

              officer. Defendant’s compliance with this condition, as well as other

              court-imposed conditions of supervision, shall be monitored by a form of

              location monitoring technology selected at the discretion of the

              probation officer, and defendant shall abide by all technology

              requirements. In addition, defendant shall pay all or part of the cost of

              the location monitoring, at the daily contractual rate, if he is financially

              able to do so.

      22.     Defendant shall satisfy other special conditions as recommended below.

      C.      Special Conditions of Probation

      The government agrees with the Probation Department that the following

special conditions should be imposed as a part of any term of probation imposed by

the Court because these conditions help ensure that Defendant is engaged in

responsible financial behavior, consistent with his need to meet any financial

obligations ordered as part of his sentence, including payment of any fine that may

be imposed:

      5.      Defendant shall not incur new credit card charges or open additional

              lines of credit without the approval of a probation officer unless he is in


                                            9
             compliance with the financial obligations imposed by this judgment.

      6.     Defendant shall provide a probation officer with access to any requested

             financial information necessary to monitor compliance with conditions

             of probation.

      7.     Defendant shall, within 72 hour of any significant change in his

             economic circumstances that might affect his ability to pay restitution,

             fines, or special assessments, notify the probation officer of the change.

      The government agrees with the Probation Department that the following

special condition should be imposed as a part of any term of probation imposed by the

Court because it assists the Probation Department in monitoring Defendant, and also

makes Defendant less likely to recidivate:

      11.    Defendant shall not enter into any agreement to act as an informer or

             special agent of a law enforcement agency without the permission of the

             court.

                                     Conclusion

      The goal of sentencing is to achieve a sentence that is “sufficient but not greater

than necessary.” The Sentencing Guidelines advise this Court to impose a sentence

of between 6 and 12 months of imprisonment, which can also be satisfied by a term

of probation which includes a condition of home detention as a substitute for

incarceration. The government’s recommended sentence of a period of probation

within the guidelines range of one to five years, to include a period of home detention


                                          10
of between 6 and 12 months, balances the seriousness of the crime and the factors in

aggravation against defendant’s age, health, and other mitigating factors. On

balance, such a sentence is sufficient, but not greater than necessary, to appropriately

account for the 3553 factors and to comport with the principles of sentencing. For the

foregoing reasons, the United States respectfully requests that the Court sentence

defendant EUGENE DELGIUDICE as stated above.

                                        Respectfully submitted,

                                        JOHN R. LAUSCH, JR.
                                        United States Attorney

                                 By:    /s/ Ankur Srivastava
                                        ANKUR SRIVASTAVA
                                        TERRY KINNEY
                                        Assistant United States Attorneys
                                        219 South Dearborn Street, 5th Floor
                                        Chicago, Illinois 60604

Dated: October 5, 2020




                                          11
